Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 1 of 43 Page ID #:10




                       Exhibit A
      Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 2 of 43 Page ID #:11




                                                                                                                        KSB / ALL
                                                                                                     Transmittal Number: 21979399
Notice of Service of Process                                                                            Date Processed: 09/03/2020

Primary Contact:           Tim Patterson
                           Exeter Finance LLC
                           2101 W John Carpenter Fwy
                           Irving, TX 75063-3228

Electronic copy provided to:                   Laura Bissonette
                                               Candace O'Neal

Entity:                                       Exeter Finance LLC
                                              Entity ID Number 3689709
Entity Served:                                Exeter Finance LLC
Title of Action:                              Ralph Pickett, Jr. vs. Exeter Finance LLC
Matter Name/ID:                               Ralph Pickett, Jr. vs. Exeter Finance LLC (10483843)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Los Angeles County Superior Court, CA
Case/Reference No:                            20NWCV00462
Jurisdiction Served:                          California
Date Served on CSC:                           09/02/2020
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   UPS
Sender Information:                           Ralp Pickett Jr.
                                              661-202-5299

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
          Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 3 of 43 Page ID #:12

                                                                                                                                                                             PLD-C-001
ATTORNEY OR PARTY WITHOUT ATrORNEY (Name, State Bar number, and address)_
                                                                                                                                              FOR COURT USE ONLY
Ralph Pickett Jr.
11823 Utah Avenue
South Gate, California [90280]

         TELEPHONE NO.: 6612025299                              FAX NO. (Op6onal):
E-MAIL ADDRESS (Opfional): plckett211 C
                                      (7.Qfrlall.com
   ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF                                                                           ~g

 STREETADDRESS:                             ay                             `. ~ 3kfl`~~S'~ G~$`Lf~S
                                                                                                          ~y
                                                                                                               ,iT°s'~.§o ~WUT                      S
                                                 '                          ...•'~'ai,i                              ..~k~~
                                                                                        .Fre,i9.i'J~~'w4n:~ ~`~~\~3~«`                              / r..l7i~'i'•.-. _
~I MAILING ADDRESS:                '                        ,                -•                                                        ~,~~. : _ -dJ~~        `~     ;,..~
cITY AND zIP coDE:Norwalk 90650                                                                                                                                    ~~
    BRANCH NAME: Norwalk Courthouse                                                                                                                                  ~;
     PLAINTIFF: Ralph Pickett Jr.                                                                                              V~' c            ~,s f~ ,           ~.~I '
                                                                                                                                                       •j
  DEFENDANT: EXETER FINANCE LLC                                                                                                  _t_~,~ ~
                                                                                                                                       ~ r~. GAP
  ~ DOES 1 TO
                                                                                                                                             dn.,. ._?.4-e.~, ~ ~?i;-/G~rJ
                                          CONTRACT                                                                                                ~1;~4~, ~-~ ~ r~~
  0 COMPLAINT                            0 AMENDED COMPLAINT (Number):                                                                                        ! ~I LPUr y

  = CROSS-COMPLAINT = AMENDED CROSS-COMPLAINT (Number):

Jurisdiction (check all that apply):
                                                                                                                              CASENUMBER:,
0 ACTION IS A LIMITED CIVIL CASE
      Amount demanded 0 does not exceed $10,000
                           ~ exceeds $10,000 but does not exceed $25,000                                                               j, ~ GV a 0
® ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)                                                                           ~(g A/~`
0 ACTION IS RECLASSIFIED by this amended complaint or cross-complaint
      ~ from limited to unlimited
      0 from unlimited to limited
1. Plaintiff* (name or names):
    Ralph Pickett Jr                    ~
    alleges causes of action against defendant* (name or names):
    EXETER FINANCE LLC
2. This pleading, including attachments and exhibits, consists of the following number of pages:
3. a. Each plaintiff named above is a competent adult
          Ox except plaintiff (name): RALPH PICKETT - PRINCIPAL DEBTOR/SURETY
              (1)      a corporation qualified to do business in California
              (2)      an unincorporated entity (describe):
              (3) ~X other (specify): collateral held in private trust
     b. ® Plaintiff (name): Ralph Pickett Jr
         a. F_X~ has complied with the fictitious business name laws and is doing business under the fictitious name (specify):
                   BABY DOLLAZ
        b. = has complied with all licensing requirements as a licensed (specify):
     c. = Information about additional plaintiffs who are not competent adults is shown in Attachment 3c.
4. a. Each defendant named above is a natural person
     ~x] except defendant (name): EXETER FINANCE LLC                                      0 except defendant (name):
         (1) 0 a business organization, form unknown                                         (1)        a business organization, form unknown
          (2) x~ a corporation                                                                (2) 0 a corporation
          (3) 0 an unincorporated entity (describe):                                          (3) 0 an unincorporated entity (describe):

            (4) 0 a public entity (describe):                                                    (4) 0 ' a public entity (describe):

            (5) = other (specify):                                                               (5) = other (specify):
                                       ' If this fonn is used as a cross-complaint, plaintiff means cross-complainant and defendant means cross-defendant.                       Page 1 of 2
 Form Approved Por Optional Use                                         COMPLAINT—Contract                                                                   Code of Civil Procedure, § 425.12
   Judicial Council of Califomia
PLD-C-001 [Rev. January 1, 2007]
           Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 4 of 43 Page ID #:13

                                                                                                                                                  PLD-C-001
 SHORT TITLE:                                                                                                 cASE NunnaER:
                     Ralph Pickett Jr vs EXETER FINANCE LLC                                                            0 1
                                                                                                                  ~z        fw c— v 0 41 ~,
                                                                                                                                          C;L

4. (Continued)
    b. The true names of defendants sued as Does are unknown to plaintiff.
        (1) 0 Doe defendants (specify Doe numbers):                             were the agents or employees of the named
                  defendants and acted within the scope of that agency or employment.
         (2)      Doe defendants (specify Doe numbers):                          were the agents or employees of the named
                  defendants and acted within the scope of that agency or employment.
    c. 0 Information about additional defendants who are not natural persons is contained in Attachment 4c.
    d.       Defendants who are joined under Code of Civil Procedure section 382 are (names):

5. 0 Plaintiff is required to comply with a claims statute, and
    a.         has complied with applicable claims statutes, or
    b. [] is excused from complying because (specify):




    = This action is subject to 0 Civil Code section 1812.10                               0 Civil Code section 2984.4.
    This court is the proper court because
    a.            a defendant entered into the contract here.
    b.      a defendant lived here when the contract was entered into.
    c.      a defendant lives here now.
    d.       the contract was to be performed here.
    e. ® a defendant  is a corporation or unincorporated association and its principal place of business is here.
    f. Ox real property that is the subject of this action is located here.
    g. = other (specify):

8. The following causes of action are attached and the statements above apply to each (each complaint must have one or
    more causes of action attached):
    Ox Breach of Contract
    ® Common Counts
    ~ Other (specify):                         fVA St orl f f:0-A1JD
               Contract created not intended agreement (no "money" loaned), Contract is unconscionable-requiring specific payment form
9, ~x Other allegations:                                                                     A6P 1~1 'f~ PVBi.I & L~ W 1~.! ,(q 2
           Debt "obligations" are government obligations. Nature of this account identified by SSN(Social Security#) and Resident
           Address meaning SSA is liable party. Tender of Payment made on 3/20/2019 instrument not honored/dishonored.

10. PlaintifF prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
    a. 0 damages of: $ 6672 / vear * 3 vears = 20016
    b. ® interest on the damages
            (1) = according to proof
            (2) ~x at the rate of (specify): 30     percent per year from (date): 01/2016
    c. = attorney's fees
            (1)       of: $
            (2) 0 according to proof
    d. 0 Other (specify): DfMI NFl 0 k V LC S                           11,140 C l O S VP'e                                  G~ Df-6 f(P 1 S t L'4 a F-(* ~
                   Credits/profits/gains/losses from securities/investment contract - Auto Backed Securities (ABS)
11. 0 The paragraphs of this pleading alleged on information and belief are as follows
               UCC Financing Statement (Lien), 12 USC 411(Demand for Lawful Money), act of March 9, 1933, act of March 12, 1933
                                       co~IcEAL-1+IF~Irof4£cvW'rtcS I (BJSt $, v~G t-308 f V                                      ~-q(q~vCC3-bo3,vcc3 ~3
Date: g 1A z0 ~-~                          vGG ~-~ p~ ~~(~I ` E('S 9€ t 5"
Ralph Pickett                                                                                   '
                             (TYPE OR PRINT NAME)                                                                    (SIGNATURE OOPLAINTIFF OR ATTORNEY)

                                                      (If you wish to verify this pleading, affix a verifrcation.)
PLD-C-001 (Rev. January 1, 20071                                                                                                                           Page 2 of 2
                                                                    COMPLAIIVT—Contract
For your protection and privacy, please P ress the Clear
This Form button after you have printed the form.                   Pr1I1t thlS fOPm           Save this form ;                            1 15
                                                                                                                                                            fqrrri ~
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 5 of 43 Page ID #:14




To: EXETER FINANCE

Address: Attn: PAYMENT PROCESSING

            2250 W. JOHN CARPENTER FREEWAY

            IRVING, TX 75063

Account No. 6511265



From: Ralph-Pickett: Jr.

          c/o 11823 Utah Avenue

          South Gate California [90280]



March 15, 2019

   CONDITIONAL ACCEPTANCE FOR VALUE AND COUNTER OFFER/CLAIM FOR PROOF OF CLAIM and
                                               TENDER OF PAYMENT OFFERING:

Please understand that according to the terms of our agreement (the agreement with the original lender Exeter Finance), and you're
presenting us with your- Exeter Finance LLC new terms, we conditionally accept your offer under the following terms and conditions. You are
to provide a complete accounting, signed under penalty of perjury attesting to the amount of expenditures and cost so that 1 may redeem
my property. You must also provide proof of claim of the following:

     a.    That we are not currently under a national emergency whereby all banking business have been suspended similar to that
           indicated by presidential proclamation 2039?
     b.    That as a result of the current emergency, book entry credit is not an acceptable form of business transaction within the borders
           of the United States?
     C.    That you have not charged off this account and or that the account itself has never been charged off whereby an internal credit
           has been applied, bringing the account balance to zero, and then the creation of a new account where the previous unapplied
           credit remained outstanding (in other words that there is an outstanding balance after the internal credit application)?
     d.    That your attempt to seize and/or take my property is not a violation of my right to due process, right to property? And that:

                The Fifth Amendment does not command that property be not taken without making just compensation? That Valid
                contracts are not property, whether the obligor be a private individual, a municipality, a State or the United States?




     e.    That the Rights against the United States and or any other party arising out of a contract with it are protected by the Fifth
           Amendment? United States v. Central P. R. Co.,118 US 235, 238; United States v. Northern P. R. Co., 256 US 51, 64.
     f.    That when the United States and or any other party enters into contract relations, its rights and duties therein are governed
           generally by the law applicable to contracts between private individuals?
     g.    That in Perry v. United States, 294 US 330, 352-353 (1935) it was held that:-

                When the United States, with constitutional authority, makes contracts, it has rights and incurs responsibilities similar to
                those of individuals who are parties to such instruments. There is no difference, said the Court in United States v. Bank of
                Metropolis, 15 Pet. 977, 392, except that the United States cannot be sued without its consent. See, also, The Floyd
                Acceptances (Pierce v. United States) 7 Wall. 666, 675; Cooke v. United States, 91 US 389, 396. In Lynch v. United States, 292
                US 571, 580, with respect to an attempted abrogation by the Act of March 20, 1933 (48 Stat. at L. 8, 11, chap. 3, U.S.C. title
  Page 11
 In a unanimous decision on January 8, 2019 in Henry Schein, lnc. v. Archer & White Sales, /nc. (Henry Schein), the US
 Supreme Court confirmed that the United States is a pro-arbitration jurisdiction that will honor parties' agreements to
  arbitrate. Specifically, where an arbitration clause clearly delegates the decision of arbitrability to the arbitrators, courts
 should have no say in the matter—even if they perceive the argument in favor of arbitration as "wholly groundless." This
 decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the
 merits of a dispute when properly delegated to an arbitrator.




                                                                              G °f ~ ( " ( ( r ~~~s~
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 6 of 43 Page ID #:15



                   38, section 701) contracts of the United States, the Court quoted with approval the statement in the Sinking Fund Cases, 99
                   US 70, supra, and said: "Punctilious fulfillment of contractual obligations is essential to the maintenance of the credit of
                   public as well as private debtors. No doubt there was in March 1933, sreat need of economy- (This is in direct reference to
                   the March 9,1933 act and presidential proclamation 2039, where a NATIONAL ECONOMIC BANKING EMERGENCY was
                   declared, facilitating the serious emergency that Congress has stated is still extant)?

     h.       In the administration of all government business economy had become urgent because of lessened revenues and the heavy
              obligations to be issued in the hope of relieving widespread distress. Congress was without power to reduce expenditures by
              abrogating contractual obligations of the United States. To abrogate contracts, in the attempt to lessen government expenditure,
              would be not the practice of economy, but an act of repudiation." And that any attempt on your part to invalidate this contract
              would amount to the same repudiation?
     i.       That the United States treasury, as authorized under the presidential proclamation 2039, has not declared legal tender to be

              valueless? Backed by nothing? [-     '_ An official website of the United States Government-
                   LeQal Tender Status - Treasury Department --- U.S. DEPARTMENT OF THE TREASURY

                   https: //www.treasurV.Rov/resource-center/fags/Currency/Pages/IeQal-tender.aspx

                   1an 4, 2011-The pertinent portion of law that applies is the Coinage Act of 1965, specifically Section 31 U.S.C. 5103, entitled
                   "Legal tender," which states: "United States coins and currency (including Federal reserve notes and circulating notes of
                   Federal reserve banks and national banks) are legal tender... Federal Reserve notes are not redeemable in any commodity,
                   and receive no backing by anything This has been the case since 1933. The notes have no value for themselves."]

     j.       That The Federal Emergency Relief Act of 1933 AN ACT, was not to provide for cooperation by the Federal Government with the
              several States and Territories and the District of Columbia in relieving the hardship and suffering caused by (Sec. 4. (a)) Out of the
                    ...
              funds to provide the necessities of life to persons in need as a result of the present emergency, and/or to their dependents,
              whether resident, transient, or homeless. - The Federal Emergency Relief Act of 1933 Approved, May 12, 1933 (Sec. 4. (a))?
     k.       That "The ownership of all property is not in the state"?
     1.       That "Under the new faw government oblfaations is not backed by the credit of the nation. !t does not represent a mort9a9e on
              all the homes, and other property of all the people of the nation. "? Senate Document No. 43, 73rd Congress,lst Session,
              Congressional Record, March 9, 1933 on HR 1491 p. 83.
     m.       That Obligations of the United States shall not be receivable for all pubtic dues? That they shall not be redeemed at the Treasury
              Department of the United States or at any Federal Reserve bank? 12 U.S. Code § 411- Issuance to reserve banks; nature of
              obligation; redemption (Dec. 23, 1913, ch. 6, § 16 (par.), 38 Stat. 265• Jan. 30 1934 ch. 6§ 2(b)(1) 48 Stat. 337: Aug. 23, 1935, ch.
              614, titte II, § 203(a), 49 Stat. 704.)

              You are hereby notified that I do hereby tender payment for the referenced obligation of debt, and because this debt concerns
property of the United States it is deemed by law and operation of statute to be a"government obligations" and must be handled in accord
with the dictates of statute. I accept the obligation on and in behalf of the United States of America and hereby make assignment of the
obligation[s] to the United States Treasury Department creating a special relationship on and in behalf of the United States of America as
authorized by statute and trust law. You are to present the item (remittance coupon) to the United States Treasury Department or at any
Federal Reserve bank to include any Federal Reserve member banks to redeem the value of the obligation. 12 USC 411, directing an
immediate credit for vatue to my account.

As per the terms of this contract this shall serve as my notice of change in terms of contract, cancelling and or suspending any acceleration
and or associated penalties in paying the US `government [debt Instrument] obligations' for value through acceptance, pledging an
assignment in full. And shall act as my redemption under statute and in equity.

Re: 6511265

   VIN:SFNRLSH46DB046362




  Page 21
  In a unanimous decision on January 8, 2019 in Henry Schein, Inc. v. Archer & White Sa/es, Inc. (Henry Schefn), the US
  Supreme Court confirmed that the United States is a pro-arbitration jurisdiction that will honor parties' agreements to
  arbitrate. Specifically, where an arbitration clause clearly delegates the decision of arbitrability to the arbitrators, courts
  should have no say in the matter—even if they perceive the argument in favor of arbitration as "wholly groundless." This
  decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the
  merits of a dispute when properly delegated to an arbitrator.
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 7 of 43 Page ID #:16




Ralph Pickett Jr., a nontaxpayer as defined by statute                                                                                        RSPJ-6511265-190315-ERC00001 °

c/o 11823 Utah Avenue                                                                                                                                    3-15-19

South Gate, California [90280]                                     EQUITABLE REMITTANCE COUPON




"Pay and Pledged                                                                                                                                 $ 61,000•00 XX

Totheorderof: EXETER               FINANCE. WITHOUT RECOURSE"
Amount of

Obligation:   SIXTY-OIVE THOUSAND DOLLARS IN CEfZTIFIED CREDITBYANONTAXPAYERATPAR
             INTENTIONS: The above United States government obligations is hereby accepted and acknowledged and I do assign and pledge

             the total value of the obligation to the United States of America through the United States Department of the Treasury

             to be redeemed for value and receivable at the Federal Reserve, the Federal Reserve Bank, and/or any member bank and/or

             National Association as prescribed by statute (the act of March 9, 1933; the act of May 12, 1933; 12 USC 411; 18 USC 8; UCC 1-308; 3-419

             and the intentions of the United States Congress concerning THE CURRENT SERIOUS NATIONAL EMERGENCY), and credited to grantors account.



Memo: Dischareine of Government ObliRations q6511265

                                                                                                                 Settlor and Interest Holder and Citizen of the United States of America




So the remedy provided by government for discharging government obligations is 12 USC 411, and 1 elect to use such a remedy.




      I. CAVEAT

      23130. Please understand that while the Undersigned wants, wishes and desires to resolve this
      matter as promptly as possible, the Undersigned can only do so upon Respondent('s) 'official
      response' to this Conditional Acceptance for Value and counter offer/claim for Proof of Claim by
      Respondent('s) providing the Undersigned with the requested and necessary Proof of Claims raised
      herein above.




  Page 31
  In a unanimous decision on January 8, 2019 in Henry Schein, Inc. v. Archer & White Sa/es, Inc. (Henry Schein), the US
  Supreme Court confirmed that the United States is a pro-arbitration jurisdiction that will honor parties' agreements to
  arbitrate. Specifically, where an arbitration clause clearly delegates the decision of arbitrability to the arbitrators, courts
  should have no say in the matter—even if they perceive the argument in favor of arbitration as "wholly groundless." This
  decision provldes clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the
  merits of a dispute when properly delegated to an arbitrator.
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 8 of 43 Page ID #:17




   23131. Therefore, as the Undersigrred is not a signatory; NOR a party, to your "social compact"
   (contract) known as the Constitution (Charter) of the UNITED STATES; NOR noticed NOR cognizant, of
   any agreement/contract between the UNITED STATES, and the Undersigned and specifically any
   obtained through FULL DISCLOSURE and containing any FAIR/VALUABLE CONSIDERATION therein, to
   include the setting up of trust accounts, and or insurance policies, and or contracts, which would
   act/operate to create and establish a"relationship" (nexus) and thereby; and therein, bind the
   Undersigned to the specific "source of authority" for the creation and existence of the alleged
   statute(s)/law(s) as contained and allegedly promulgated within the "Code" known as the United
   States Code; which, with the privity of contract or contract itself would thereby; and therein, create
   and establish legal force and or effect of said statute(s)/law(s) over and upon the Undersigned; and,
   would also act/operate to subject the Undersigned to the "statutory jurisdiction" of the UNITED
   STATES, its laws, venue, jurisdiction, and the like of its commercial 'courts/administrative
   tribunals/units and thereby; and therein, bind the Undersigned to said courts/administrative
   tribunal's/unit's decisions, orders, judgments, and the like; and specifically as within the above
   referenced alleged Commercial/Civil/Cause; and, which would act/operate to establish and confer
   upon said court/administrative tribunal/unit'the necessary requirement/essential of "subject-matter
   jurisdiction" without which it is powerless to move in any action other than to dismiss. It is to be noted
   that the use of any statute and/or code and or regulation and/or law other than those expressed by
   the Constitution, or for reference purposes only and not an acknowledgment and or proof of such
   engagement with knowing intent, and as a result thereof the parties agree that any statute and/or
   code introduced by the United States Congress and or state legislature under its non-governmental
   capacity i.e. it's "corporate business commercial transacting capacity", are not binding on any of the
   parties, and cannot be introduced and or used as any justification for any proceeding, and/or
   procedure, and or remedy respecting this matter. That the arbitration process is binding on all parties
   and is the sole and exclusive remedy for redressing any and all issue associated with this trust
   agreement. That this agreement supersedes and predates as well as replaces any and all prior
   agreements between the parties, and is binding on all parties and irrevocable, and the parties agreed
   to the terms and conditions of this agreement upon default of the defaulting party as of the date of
   the default, that the value of this agreement is $20,000 (TWENTY THOUSAND DOLLARS), the amount
   demanded is $61,000, three times the value of the original contract is deemed reasonable unless
   other circumstances for a higher amount exist). The Undersigned humbly and respectfully requests
   the Respondent(s) provide said necessary Proof of Claims so as to resolve the Undersigned's confusion
   and concerns within this/these matter(s), otherwise, the Undersigned must ask, "What is the .
   Undersigned's remedy?"



   23132. THEREFORE, as Respondent(s) have superior knowledge of the law, and as custodian of record
   has access to the requested and necessary Proof of Claims, and otherwise being in a'catbird's seat'
   to provide the requested and necessary Proof of Claims raised herein above, Respondent(s) is able,
   capable, and most qualified to inform the Undersigned on those matters relating to and bearing upon

Page 41
In a unanimous decision on January 8, 2019 in Henry Schein, Inc. v. Archer & White Sa/es, Inc. (Henry Schein), the US
Supreme Court confirmed that the United States is a pro-arbitration jurisdiction that will honor parties' agreements to
arbitrate. Specifically, where an arbitration clause clearly delegates the decision of arbitrability to the arbitrators, courts
should have no say in the matter—even if they perceive the argument in favor of arbitration as "wholly groundless." This
decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the
merits of a dispute when properly delegated to an arbitrator.
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 9 of 43 Page ID #:18




   the above referenced alleged CIVIL/COMMERCIAL/Cpuse and thereby; that there is a duty on the
   part of the parties to communicate and/or respond to the aforementioned proof of claim and/or
   demand associated with this self-executing binding irrevocable contractual agreement coupled with
   interests and therein, has an obligation to clear-up all confusion and concerns in said matter(s) for the
   Undersigned as to the nature and cause of said process(s), proceeding(s), and the like as well as the
   lawfulness and validity of such to include; inter ali, all decisions, orders, and the like within; and arising
   from, all such within said Commercial/Civil/Cause.



   23133. The Undersigned herein; and hereby, provides the Respondent(s) ten (10) Calendar days; to
   commence the day after receipt of this CONDITIONAL ACCEPTANCE FOR VALUE BINDING SELF-
   EXECUTING CONTRACTUAL AGREEMENT COUPLED WITFI INTERESTS AND COUNTER OFFER/CLAIM
   FOR PROOF OF CLAIM, in which to gather and provide the Undersigned with the requested and
   necessary Proof of Claims raised herein above, with the instruction, to transmit said Proof of Claims
   to the Undersigned and/or the below named Notary/Third Party and or their representative as
   stipulated and attached hereto by reference, for the sole purpose of certifying RESPONSE or want
   thereof from Respondent(s). Furthermore, the Undersigned herein; and hereby, extends to the
   Respondent(s) the offer for an additional ten (10) Calendar days in which to provide the requested
   and necessary Proof of Claims raised herein above. If Respond'ent(s) desires the additional ten (10)
   Calendar days, Respondent must cause to be transmitted to the Undersigned and the below named
   Notary/Third Party etc. al; a signed written REQUEST. Upon receipt thereof, the extension is
   automatic; however, the Undersigned strongly recommends the Respondent(s) make request for the
   additional ten (10) Calendar days well before the initial ten (10) Calendar days have elapse and to
   allow for mailing and delivery time. NOTICE: Should Respondent(s) make request for the additional
   ten (10) Calendar days, said request will be deemed "good faith" on the part of Respondent(s) to
   perform to this offer and provide the requested and necessary Proof of Claims. Should Respondent(s)
   upon making request for the additional ten (10) Calendar days, of which there will not be, cannot be,
   and shall not be any extension as the aforementioned requested information is required to be readily
   available for inspection and review upon demand, then fail or otherwise refuse to provide the
   requested and necessary Proof of Claims, and/or fails to provide the specific information in full detail
   as specified according to the terms of this agreement, and or shall cause to have presented a
   nonresponse, and or a general response, and or a nonspecific response, which shall only constitute as
   an attempt to evade, to avoid, to delay, said act(s) on the part of Respondent(s) shall be deemed and
   evidenced as an attempted constructive fraud, deception, bad faith, and the like upon Respondent's
   (s') part and further attempts to cause an inflict injury upon the Undersigned. Further, the
   Undersigned herein strongly recommends to Respondent(s) that any Proof of Claims and request for
   the additional ten (10) Calendar days be transmitted "Certified" Mail, Return Receipt Requested, and
   the contents therein under Proof of Mailing for the good of all concerned.




 Page 51
In a unanimous decision on January 8, 2019 in Henry Schein, lnc. v. Archer & White Sales, Inc. (Henry Schein), the US
Supreme Court confirmed that the United States is a pro-arbitration jurisdiction that will honor parties' agreements to
arbitrate. Specifically, where an arbitration clause clearly delegates the decision of arbitrability to the arbitrators, courts
should have no say in the matter—even if they perceive the argument in favor of arbitration as "wholly groundless." This
decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the
merits of a dispute when properly delegated to an arbitrator.
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 10 of 43 Page ID #:19




   23134. Should the Respondent(s) fail or otherwise refuse to provide the requested and necessary
   Proof of Claims raised herein above within the expressed period of time established and set herein
   above, Respondent(s) agree that they will have failed to State any claim upon which relief can be
   granted. Further, Respondent(s) will have agreed and consented through "tacit acquiescence" to ALL
   the facts in relation to the above referenced alleged Commercial/Civil/Cause, as raised herein above
    as Proof of Claims herein; and ALL facts necessarily and of consequence arising there from, are true
    as they operate in favor of the Undersigned, and that said facts shall stand as prima facie and ultimate
    (un-refutable) between the parties to this Conditional Acceptance binding contractual agreement
    coupled with interests for Value and counter offer/claim for Proof of Claim, the corporate
    Government juridical construct(s) Respondent(s) represents/serves, and ALL officers, agents,
    employees, assigns, and the like in service to Respondent(s), as being undisputed. Further, failure
    and/or refusal by Respondent(s) to provide the requested and necessary Proof of Claims raised herein
    above shall act/operate as ratification by Respondent(s) that ALL facts as set, established, and agreed
    upon between the parties to this Conditional Acceptance for Value and counter offer/claim for Proof
    of Claim, are true, correct, complete, and NOT misleading. The parties further agree that any
    contracting in the future between the parties shall not invalidate and/or supersede this contract, and
    if any portion of this contract shall be deemed or held to be invalid, it shall not invalidate any other
    portion and/or section of this contract. That this contract shall be taken contextually, and read,
    construed, and reviewed under the strict guise of the reasonable common man or woman position,
    without respect legalese and/or legal terminology. That the common law referred to herein and
    throughout, is not the English commori law, but the common law ascribed within the meaning of "due
    to your fellow as you would have him do to you", and the equitable principle "make peace (settle
    matters quickly) with your adversary while he is on his way to the magistrate, do it while you are still
    together on the way, or your adversary may hand you over to the judge, and the judge may hand you
    over to the officer, and you may be thrown into prison. Truly I tell you, you will not get out until you
    have paid the last penny." This shall and is construed as an attempt to settle matters quickly, so that
    we may be at peace, it is our hope to maintain the peace within the community, and with our
    neighbors. This contract shall remain in force until all terms and conditions have been met and fulfilled
    to their completion, and at such time the special relationship, trustee, grantor, beneficiary, properties,
    assets, value, and consideration shall cease their obligation beyond the terms and conditions stated
    herein.



    1.   ARBITRATION-AN ADMINISTRATIVE REMEDY COGNIZABLE AT COMMON-LAW




    23135. ADDITIONALLY it is exigent and of consequence for the Undersigned to inform Respondent(s),
    in accordance with and pursuant to the principles and doctrines of "clean hands" and "good faith,"
    that by Respondents(s) failure and or refusal to respond and provide the requested and necessary
    Proof of Claims raised herein above and thereby; and it shall be held and noted and agreed to by all

 Page 61
 In a unanimous decision on January 8, 2019 in Nenry Schein, Inc. v. Archer & White Sa/es, Inc. (Henry Schein), the US
 Supreme Court confirmed that the United States is a pro-arbitration jurisdiction that will honor parties' agreements to
 arbitrate. Specifically, where an arbitration clause clearly delegates the decision of arbitrability to the arbitrators, courts
 should have no say in the matter—even if they perceive the argument in favor of arbitration as "wholly groundless." This
 decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the
 merits of a dispute when properly delegated to an arbitrator.
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 11 of 43 Page ID #:20




   parties, that a general response, a nonspecific response, or a failure to respond with specificities and
   facts and conclusions of common law, and or to provide the requested information and
   documentation that is necessary and in support of the agreement shall constitute a failure and a
   deliberate and intentional refusal to respond and as a result thereby and or therein, expressing the
    defaulting party's consent and agreement to said facts and as a result of the self-executing agreement
   coupled with interests, conferring upon the undersigned/grantor full general power of attorney
    coupied with interests, and that the following is contingent upon their failure to respond in good faith,
   with specificity, with facts and conclusions of common-law to each and every averment/proof of
    claim, condition, and/or other/additional claims raised; as they operate in favor of the Undersigned,
   through "tacit acquiescence," Respondent(s) NOT ONLY expressly affirm the truth and validity of said
   facts set, established, and agreed upon between the parties to this Conditional Acceptance for Value
    and counter offer/claim for Proof of Claim, but Respondent(s); having agreed and consented to
    Respondent(s) having a duty and obligation to provide the requested and necessary Proof of Claims
    raised herein above, will create and establish for Respondent(s) an estoppel in this matter(s), and ALL
    matters relating hereto; and arising necessarily therefrom, and/or thereto, and or therein;




               and,



    23136. In accordance with and pursuant to this agreement; a contractually (consensual) irrevocable
    binding agreement coupled with interests between the parties to this Conditional Acceptance for
    Value and counter offer/claim for Proof of Claim to include the corporate Government
    Agency/Department construct(s) whom Respondent(s) represents/serves; as well as, ALL officers,
    agents, employees, assigns, and the like in service to Respondent(s) agree and affirm under penalty
    of contempt that they will not argue, controvert, oppose, or otherwise protest ANY of the facts
    already agreed upon by the parties set and established herein; and necessarily and of consequence
    arising therefrom, in ANY future remedial proceeding(s)/action(s), including binding arbitration and
    confirmation of the award in the District Court of the United States at any competent court under
    original jurisdiction, in accordance with the general principles of non-statutory Arbitration, wherein
    this Conditional Acceptance Irrevocable Binding Self-Executing Contractual Agreement for the
    Value/Agreement/Contract no. RSPJ-6511265-190315-ERC00001° constitutes an agreement of all
    interested parties in the event of a default and acceptance through silence/failure to respond when a
    request for summary disposition of any claims or particular issue may be requested and decided by
    the arbitrator, and the parties agree that the policies and procedures of SAA (THE SITCOMM
    ARBITRATION ASSOCIATION) whereas a designated arbitrator shall be chosen at random, who is duly
    authorized, and in the event of any physical or mental incapacity to act as arbitrator, the Undersigned
    shall retain the authority to select any neutral(s)/arbitrator(s) that qualify pursuant to the common
    law   right to arbitration, as the arbitration process is a private remedy decided upon between the
    parties, and with respects this agreement, the defaulting party waives any and all rights, services,

 Page 71
 In a unanimous decision on January 8, 2019 in Henry Schein, lnc. v. Archer & White Sa/es, Inc. (Henry Schein), the US
 Supreme Court confirmed that the United States is a pro-arbitration jurisdiction that will honor parties' agreements to
 arbitrate. Specifically, where an arbitration clause clearly delegates the decision of arbitrability to the arbitrators, courts
 should have no say in the matter—even if they perceive the argument in favor of arbitration as "wholly groundless." This
 decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the .
 merits of a dispute when properly delegated to an arbitrator.
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 12 of 43 Page ID #:21




   notices, and consents to the undersigned and or the undersigned's representative selection of the
   arbitrator thereby constituting agreement, and any controversy or claim arising out of or relating in
   any way to this Agreement or with regard to its formation, interpretation or breach, and any issues of
   substantive or procedural arbitrability shall be settled by arbitration, and the arbitrator may hear and
    decide the controversy upon evidence produced, and not based on personal opinion, legalese, legal
   terminology, legal technicalities, statutes, codes, ordinances, regulations, but within the scope of this
    herein agreement according to its terms and conditions, and must do so even if and or although a
    party who was duly notified of the arbitration proceeding did not appear; that the Undersigned deems
    necessary to enforce the "good faith" of ALL parties hereto within without respect to venue,
   jurisdiction, law, and forum the Undersigned deems appropriate.



    23137. Further, Respondent(s) agrees the Undersigned can secure damages via financial lien on
    assets, properties held by them or on their behalf for ALL injuries sustained and inflicted upon the
    Undersigned forthe moral wrongs committed againstthe Undersigned as set, established, agreed and
    consented to herein by the parties hereto; and authorizes the undersigned to attach, leech, affix such
    a lien/claim on the aforementioned properties/assets without objection, and this is to include but not
    limited to: constitutional impermissible misapplication of statute(s)/law(s) in the above referenced
    alleged Commercial/Civil/Cause; fraud, conspiracy (two or more involved); trespass of title, property,
    and the like; and, ALL other known and unknown trespasses and moral wrongs committed through
    ultra vires act(s) ofALL involved herein; whether by commission or omission. Final amount of damages
    to be calculated prior to submission of Tort Claim and/or the filing of lien and the perfection of a
    security interest via a Uniform Commercial Code financing 1 Statement; estimated in excess of TEN
    (10) Million dollars (USD- or other lawful money or currency generally accepted with or by the financial
    markets in America), and notice to Respondent('s) by invoice. The respondents are further notified
    that as perthe United States Supreme Court, contracts are property, and as such Per Respondent('s)
    failure and or refusal to provide the requested and necessary Proof of Claims and thereby; and therein
    consenting and agreeing to ALL the facts set, established, and agreed upon between the parties
    hereto, shall constitute a self-executing binding irrevocable durable general power of attorney
    coupled with interests; of this Conditional Acceptance for Value and counter offer/claim for Proof of
    Claim, conferring all rights, equitable and/or otherwise upon the undersigned/grantor, and such
    becomes the security agreement under commercial law whereby only the nondefaulting party
    becomes the secured party, the holder in due course, the creditor in and at commerce. It is deemed
    and shall always and forever be held that the undersigned and any and all property, interest, assets,
    estates, trusts commercial or otherwise shall be deemed consumer and household goods not-for-
    profit and or gain, private property, and exempt, not for commercial use, nontaxable as defined by
    the Uniform Commercial Code article 9 section 102 and article 9 section 109 and shall not in any point
    and/or manner, past, present and/or future be construed otherwise- see the Uniform Commercial
    Code article 3, 8, and 9; that the properties associated with this agreement shall never be deemed



 Page 81
 In a unanimous decision on January 8, 2019 in 1-lenry Schein, lnc. v. Archer & Whife Sa/es, lnc. (Henry Schefn), the US
 Supreme Court confirmed that the United States is a pro-arbitration jurisdiction that will honor parties' agreements to
 arbitrate. Specifically, where an arbitration clause clearly delegates the decision of arbitrability to the arbitrators, courts
 should have no say in the matter—even if they perceive the argument in favor of arbitration as "wholly groundless." This
 decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the
 merits of a dispute when properly delegated to an arbitrator.
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 13 of 43 Page ID #:22




    and/or construed as income, profit but for redemption and bringing about equitable wholeness and
    wellness.



    23138. Should Respondent(s) allow the ten (10) Calendar days or twenty (20) Calendar days total if
    request was made by signed written application for the additional ten (10) Calendar days to elapse
    without providing the requested and necessary Proof of Claims, Respondent(s) will go into fault and
    the Undersigned will cause to be transmitted a Notice of Fault and Opportunity to Cure and Contest
    Acceptance to the Respondent(s); wherein, Respondent(s) will be given an additional three (3) days
    (72 hours) to cure Respondent's (s') fault. Should Respondent(s) fail or otherwise refuse to cure
    Respondent's(s') fault, Respondent will be found in default and thereby; and therein, Respondent will
    have established Respondent's(s') consent and agreement to the facts contained within this
    Conditional Acceptance for Value and counter offer/claim for Proof of Claim as said facts operate in
    favor of the Undersigned; e.g., that the judgment of alleged "court of record" within the above
    referenced alleged Comme►'cial/Civil/Cause is VOID AB INITIO for want of subject-matter
    jurisdiction of said venue; insufficient document (Information) and affidavits in support thereof for
    want of establishing a claim of debt; want of Relationship with the "source of authority" for said
    statute(s)/law(s) for want of privity of contract, or contract itself; improperly identified parties to said
    judgment, as well as said dispute/matter; and, Respondent(s) agrees and consents that Respondent(s)
    does have a duty and obligation to Undersigned; as well as the corporate Government
    Department/agency construct(s) Respondent(s) represents/serves, to correct the record in the above
    referenced alleged Commercial/Civil/Cause and thereby; and therein, release the indenture
    (however termed/styled) upon the Undersigned and cause the Undersigned to be restored to liberty,
    and releasing the Undersigned's property rights, as well as ALL property held under a storage contract
    in the "name" of the all-capital-letter "named" defendant within the above referenced alleged
    Commercial/Civil/Cause within the alleged commercially "bonded" warehousing agency d.b.a., for
    the commercial corporate Government construct d.b.a. the United States. That this presentment is to
    be construed contextually and not otherwise, and that if any portion and/or provision contained
    within this presentment, this self-executing binding irrevocable contractual agreement coupled with
    interests, is deemed non-binding it shall in no way affect any other portion of this presentment. That
    the arbitrator is permitted and allowed to adjust the arbitration award to no less than two times the
    original value of the properties associated with this agreement, plus the addition of fines, penalties,
    and other assessments that are deemed reasonable to the arbitrator upon presentment of such claim,
    supported by prima facie evidence of the claim.



    23139. The defaulting party will be estopped from maintaining or enforcing the original
    offer/presentment; i.e., the above referenced alleged Commercial/Civil/Cause as well as ALL
    commercial paper (negotiable instruments) therein, within any court or administrative tribunal/unit
    within any venue, jurisdiction, and forum the Undersigned may deem appropriate to proceed within
 Page 91
 In a unanimous decision on January 8, 2019 in Henry Schein, Inc. v. Archer & White Sales, Inc. (Henry Schein), the US
 Supreme Court confirmed that the United States is a pro-arbitration jurisdiction that will honor parties' agreements to
 arbitrate. Specifically, where an arbitration clause clearly delegates the decision of arbitrability to the arbitrators, courts
 should have no say in the matter—even if they perceive the argument in favor of arbitration as "wholly groundless." This
 decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the
 merits of a dispute when properly delegated to an arbitrator.
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 14 of 43 Page ID #:23




   in the event of ANY and ALL breach(s) of this agreement by Respondent(s) to compel specific
    performance and or damages arising from injuries there from. The defau!ting party will be forec!osed
    by laches and or estoppel from maintaining or enforcing the original offer/presentment in any mode
    or manner whatsoever, at any time, within any proceeding/action. Furthermore, the respondents are
    forec!osed against the enforcement, reta!iation, assau!t, infringement, imprisonment, trespass upon
    the rights, properties, estate, person whether legal, natural or otherwise of the presenter/petitioner
    and/or his interest and/or his estate retroactive!y, at present, post-active!y, forever under any
    circumstances, guise, and or presumption!



    II. NOTICE OF COMMON-LAW ARBITRATION:



    23140. Please be advised that in-as-much as the Undersigned has "secured" the "interest" in the
    "name" ofthe all-capital-letter "named" defendant as emp!oyed/used upon the face; and within, ALL
    documents/instruments/records within the above referenced alleged Commercial/Civil/Cause, to
    inc!ude any and all derivatives and variations in the spelling of said "name" except the "true name" of
    the Undersigned as appearing within the Undersigned's signature b!ock herein be!ow, through a
    Common-Law Copyright, fi!ed for record within the Office of the Secretary of State, Las Vegas State
    of Nevada, and, having "perfected said interest" in same through incorporation within a Financing
    (and all amendments and transcending fi!ings thereto), by reference therein, the Undersigned hereby;
    and herein, waives the Undersigned's rights as set, estab!ished, and the like therein, and as
    "perfected" within said Financing Statement acting/operating to "register" said Copyright, to allow
    forthe Respondent(s) to enterthe record ofthe alleged "court of record" within the above referenced
    alleged Commercial/Civil/Cause for the SOLE purpose to correct said record and comp!y with
    Respondent's(s') agreed upon duty/ob!igation to write the "order" and cause same to be transmitted
    to restore and re!ease the Undersigned, the Undersigned's corpus, and ALL property current!y under
    a"storage contract" under the Undersigned's Common-Law Copyrighted trade-name; i.e., the all-
    capital-letter "named" defendant within the above referenced alleged Commercial/Civil/Cause,
    within the alleged commercially "bonded" warehousing agency d.b.a. the commercial corporate
    Government juridical construct d.b.a. the United States. Please take special note, that the copyright
    is with reference to the name and its direct association and/or corre!ation to the presenter.



    23141. NOTICE: That the arbitrators "must not necessari!y judge according to the strict law but as a
                                                                                                    NorskeatlaslnsurancecovLondonGeneral
    general ru!e ought chief!y to consider the princip!es of practical business"
    Insurance Co (1927) 28 IJoyds List Rep 104


                                                                                                re!ations"IoeutscheschachtbaUvR'a5a/-
    •     "internationally accepted princip!es of law governing contractual
          Khaimah Notionol Oil Co f19901 1 AC 2951



 Page 101
 In a unanimous decision on January 8, 2019 in Henry Schein, lnc. v. Archer & White Sa/es, Inc. (Henry Schefn), the US
 Supreme Court confirmed that the United States is a pro-arbitration jurisdiction that will honor parties' agreements to
 arbitrate. Specifically, where an arbitration clause clearly delegates the decision of arbitrability to the arbitrators, courts
 should have no say in the matter—even if they perceive the argument in favor of arbitration as "wholly groundless." This
 decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the
 merits of a dispute when properly delegated to an arbitrator.
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 15 of 43 Page ID #:24




   •    If the contract (valid or otherwise) contains an arbitration clause, then the proper forum to
        determine whether the contract is void or not, is the arbitration tribunal.r F°r example see HeVmon vDarwins
         Ltd. (19421 AC 3561

   .    That any determination bythe arbitrator is binding upon all parties, and that all parties agree to abide by the decision ofthe arbitrator, thatthe arbitrator

         is to render a decision based upon the facts and conclusions as presented within the terms and conditions of the contract. Any default by any party must

         be supported by proof and evidence of said default, that default shall serve as tacit acquiescence on behalf of the party who default it as having agreed

         to the terms and conditions associated with the self-executing binding irrevocable contract coupled with interests. Thatthe arbitrator is prohibited from

         considering and/or relying on statutory law, as it has been held that any time any party relies on or enforces a statute, they possess no judicial power

   .     "A judge ceases to set as a judicial officer because the governing principals of administrative law provides that courts are prohibited from substituting

         their evidence, testimony, record, arguments and rationale for that of the agency. Additionally, courts are prohibited from their substituting their

         judgments forthat of the agency." AI51 v U5, 568 F2d 284.                                                                             ""




   •     "...judges who become involved in enforcement of inere statutes (civil or criminal in nature and otherwise), act as mere "clerks" ofthe involved agency..."

         K.C. Davis, ADMIN. IJ1W, Ch. 1(CTP. West's 1965 Ed.)




    •       their supposed 'court'becomingth us a court of limited jurisdiction' as a mere extension of the involved agency for mere superior reviewing purposes."

         K.C. Davis, ADMIN. LAW, P. 95, (CTP, 6 Ed. West's 1977) FRC v G.E. 281 US 464; Keller v PE, 261 US 428.




    •    "Whenactingtoenforceastatute,thejudgeofthemunicipalcourtisactinganadministrativeofficerandnotasajudicialcapacity;courtsinadministrating

         or enforcing statutes do not act judicially. but, merely administerially." Thompson v smith. 155 Va. 376.154 SE 583, 71 ALR 604.




    •    "It is basic in our law that an administrative agency may act only within the area of jurisdiction marked out for it by law. If an individual does not come

         within the coverage of the particular agency's enabling legislation the agency is without power to take any adion which affects him." Endicott v Perkins,

         317 US 501




    •    "It is not every act, legislative in form, that is law. Law is something more than mere will exerted as an ac-t of power ... Arbitrary power, enforcing its edicts

         to the injury ofthe person and property of its subjects is not law." Hurtado v. California (1884) 110 US 515 (1984).




    •    Some of the aforementioned cases are not published, however, these are still fundamental principles of law, and one of the fundamental principles of

         arbitration is that the arbitrator sits as judge overthe factts, and as such to preserve the sanctity ofthe process and arbitrator receives the same immunity

         as a judge and is exempt from prosecution and or review, unless they can be proved that the arbitrator intentionally ignored the evidence and acted in

         conspiracy to defraud the parties.




    23142. As the Undersigned has no desire NOR wish to tie the hands of Respondent(s) in performing
    Respondent's(s') agreed upon duty/obligation as set, established, and agreed upon within this

 Page 11 l
 In a unanimous decision on January 8, 2019 in Henry Schein, Inc. v. Archer & White'Sales, Inc. (Henry Schein), the US
 Supreme Court confirmed that the United States is a pro-arbitration jurisdiction that will honor parties' agreements to
 arbitrate. Specifically, where an arbitration clause clearly delegates the decision of arbitrability to the arbitrators, courts
 shouid have no say in the matter—even if they perceive the argument in favor of arbitration as "wholly groundless." This
 decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the
 merits of a dispute when properly delegated to an arbitrator.
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 16 of 43 Page ID #:25




    Conditional Acceptance forValue and counter offer/claim for Proof of Claim and thereby create/cause
    a"breach" of said contractually binding agreement on the part of the Respondent(s), Respondent(s)
    is hereby; and herein, NOTICED that if this waiver of said Copyright is not liberal, NOR extensive
    enough, to allow for the Respondent(s) to specifically perform all duties/obligations as set,
    established, and agreed upon within the Conditional Acceptance for Value and counter offer/claim
    for Proof of Claim: Respondent(s) may; in "good faith" and NOT in fraud of the Undersigned, take all
    needed and required liberties with said Copyright and this waiver in order to fulfill and accomplish
    Respondent's(s') duties/obligations set, established, and agreed upon between the parties to this
    agreement.



    23143. If Respondent(s) has any questions and or concerns regarding said Copyright and orthe waiver,
    Respondent(s) is invited to address such questions and or concerns to the Undersigned in writing, and
    causing said communiques to be transmitted to the Undersigned and below named Notary/Third
    Party. The respondents have acted as if the contract quasi-or otherwise does not place a binding
    obligation upon their persons, upon their organizations, upon their institutions, upon their job
    qualifications, and breaching that obligation breaches the contract, for which they cannot address
    due to the direct conflict of interest. It is as a result of that conflict of interest that binding arbitration .
    shall be instituted



    23144. Your failure to respond, and this would include each of the respondents by their
    representative, and if represented by the Atty. Gen., such representation must be responsive for each
    State and/or State organization/department/agency, separately and severally to each of the points of
    averment, failure to respond to a single point of averment will constitute acquiescence, forfeiture,
    and a waiver of all rights with respects all of the points raised in this presentment.




    III. NOTICE TO AGENT IS NOTICE TO PRINCIPLE AND VICE VERSA




    23145. NOTICE: In this Conditional Acceptance for Value and counter offer/claim for Proof of Claim(a)
    the words "include," "includes," and "including," are not limiting; (b) the word "all" includes "any"
    and the word "any" includes "all"; (c) the word "or" is not exclusive except when used in conjunction
    with the word "and"; as in, "and/or"; and (d) words and terms (i) in the singular number include the
    plural, and in the plural, the singular; (ii) in the masculine gender include both feminine and neuter.




 Page 121
 In a unanimous decision on January 8, 2019 in Henry Schein, Inc. v. Archer & White Sales, Inc. (Henry Scheln), the US
 Supreme Court confirmed that the United States is a pro-arbitration jurisdiction that will honor parties' agreements to
 arbitrate. Specifically, where an arbitration clause clearly delegates the decision of arbitrability to the arbitrators, courts
 should have no say in the matter—even if they perceive the argument in favor of arbitration as "wholly groundless." This
 decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the
 merits of a dispute when properly delegated to an arbitrator.
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 17 of 43 Page ID #:26




     23146. This presentment shall constitute a CLAIM against the assets of your institution and is valid
      upon your failure to comply with the requirement of this agreement and to VALIDATE NOT VERIFY
     THE COMPREHENSIVE ACCOUNTING!



      23147. NOTICE: AII titles/names/appellations of corporate Government juridical constructs, and
      branches, departments, agencies, bureaus, offices, sub-whatever's, and the like thereof, include any
     and all derivatives and variations in the spelling of said titles/names/appellations.



      23148. NOTICE: Any and all attempts at providing the requested and necessary Proof of Claims raised
      herein above; and, requesting the additional ten (10) Calendar days in which to provide same; and, to
      address any and all questions and concerns to the Undersigned in regards to the Stated Copyright and
      waiver herein expressed, in any manner other than that provided for herein will be deemed non-
      responsive.




The Undersigned extends to the Respondent(s) the Undersigned's appreciations and thanks for
Respondent's(s) prompt attention, response, production of above Proof(s) of Claim and assistance in
this/these matter(s). This presentment is not to be construed as an acceptance and/or application and/or
subscription and/or request for license, admittance to any jurisdiction quasi-or otherwise. But shall
remain as a direct objection to any and all claims to the contrary.



Sincerely,

Without Recourse




                                                   Ralph-Pickett: Jr. a Natural Man




RSPJ-6511265-190315-ERCOOOOlo is secured and reserved with all rights retained, Private Property no trespass permitted or allowed under common law
restrictions and prohibitions.




                                 (THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)




  Page 131
  In a unanimous decision on January 8, 2019 in Henry Schein, Inc. v. Archer & White Sa/es, lnc. (Henry Schefn), the US
  Supreme Court confirmed that the United States is a pro-arbitration jurisdiction that will honor parties' agreements to
  arbitrate. Specifically, where an arbitration clause clearly delegates the decision of arbitrability to the arbitrators, courts
  should have no say in the matter—even if they perceive the argument in favor of arbitration as "wholly groundless." This
  decision provides clarity for potential disputants and is in line with prior Court precedent prohibiting courts from reviewing the
  merits of a dispute when properly delegated to an arbitrator.
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 18 of 43 Page ID #:27




 From: Ralph Pickett
       11823 Utah Avenue                                         ~r',(RT -g W s
       South Gate, California [90280]
       Non-Domestic Without the United States

  To:   Exeter Finance LLC                  NOTICE TO AGENT IS NOTICE TO PRINCIPAL
        Attn: Legal Department              NOTICE TO PRINCIPAL IS NOTICE TO AGENT
        P.O. Box 167399
        Irving, TX 75016

 Date: May 10, 2019

 RE: Account# 6511265, VIOLATIO.N OF TELEPHONE CONSUMER PROTECTION ACT OF 1991

 To Legal Representative:

         I, Ralph Pickett, am contacting this department in reference to the violations done by
 your company. I have sent out specific information regarding how I would like to be contacted
 regarding my account with Exeter Finance received at your establishment on 03/25/2019 as
 verified by my receipt of U.S. Postal Form 3800 sent via Certified Mail # 7017 1070 0000 5221
 6270. My prior notice requested that you cease and desist all collection efforts and respond to
 me via Certified or Registered Mail within 30 days of receipt to keep the account in good
 standing.

 I have been very clear that I do not want to be contacted via telephone, however, you insist on
 violating me as well as the TCPA act. The TCPA Act that was passed in 1991, protects me from
 such harassment. Often times, I am at work when these calls come through and I have .to
 neglect my job to entertain the same conversation multiple times a day. Additional to the notice I
 have sent requesting not to contact me by phone, I have also asked several of your customer
 service representatives during the phone conversation not to contact me, and that I would be
 filing complaints about the repeated phone calls.

 I have sent that information in writing and your company has yet to comply with my demands.
 Per the TCPA Act in the event of a violation; I can sue for $500.00 for each phone call and for a
 willful violation ( which I believe this is ) I can sue for $1,500.00 and intend on doing so here.

 Please remit payment to the below address. I have provided the total, as it includes number
 of violations (15) multiplied by $1,500. In support of these charges, I have included a copy of my
 phone records. In the event I do not receive payment within 30 days, I will take appropriate legal
 action. I will continue monitor incoming calls and voice conversations as federal law permits.

 Send payment to: Ralph Pickett
                  11823 Utah Avenue
                  South Gate, California [90280]

 15x $1,500= $22,500- Payment Due Immediately Upon Receipt
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 19 of 43 Page ID #:28




 Phone records T-mobile business account line number (661)-202-5299:                                     (after Exeter Finance
 received notice from Ralph Pickett to conduct communications using postal service Certified or Registered Mafl)


    4/5/2019        11:29 AM       Incoming          (800) 321-9637             9 Min       1              $1,500        Exeter
    4/5/2019        10:47 AM       Incoming          (800) 321-9637             1 Min        2             $1,500        Exeter
    4/5/2019        10:46AM        Incoming          (800) 321-9637             1 Min        3             $1,500        Exeter
    4/5/2019        10:14AM        Incoming          (800) 321-9637             1 Min        4             $1,500        Exeter
    4/8/2019        10:33 AM       Incoming          (800) 321-9637             4 Min        5             $1,500        Exeter
   4/10/2019        11:15 AM       Incoming          (800) 321-9637             9 Min        6             $1,500        Exeter
   4/13/2019        11:42AM        Incoming          (800) 321-9637             24 Min       7             $1,500        Exeter
   4/16/2019         12:45 PM      Incoming          (800) 321-9637             3 Min        8              $1,500       Exeter
   4/16/2019         12:01 PM      Incoming          (800) 321-9637             1 Min        9             $1,500        Exeter
   4/26/2019        11:36AM        Incoming          (800) 321-9637             2 Min        10             $1,500       Exeter
   4/26/2019        10:33AM        Incoming          (800) 321-9637             18 Min-      11            $1,500        Exeter
    5/5/2019         12:59 PM      Incoming          (800) 321-9637             1 Min        12             $1,500       Exeter
   5/17/2019          1:57 PM      Incoming          (800) 321-9637             1 Min        13             $1,500       Exeter
   5/17/2019          1:57 PM      Incoming          (800) 321-9637             10 Min       14             $1,500       Exeter
   5/22/2019          5:09 PM      Incoming          (800) 321-9637             19 Min       15             $1,500       Exeter
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 20 of 43 Page ID #:29

CERTIFIED MAII,#                          7019 0160 0000 8870 2702



From: Ralph-Pickett: Jr., SPC
      Mailed by: Empress Notary Services
       820'/4 W. 84t" Street
       Los Angeles, California [90044]
      Non-Domestic Without the United States


To:    Exeter Finance LLC
       Attn: CFO
       P.O. Box 166008
       Irving, TX 75016

Date: September 5, 2019


RE: Account# 6511265, NOTICE OF DEFAULT WITH INTENT TO SUE
Dear Representative/Agent,
I am writing in response to a dunning letter received from your organization.dated 08/22/2019 regarding
an alleged debt in the amount of $15,154.09. My records indicate you received tender of payment in
satisfaction of this alleged obligation on 03/25/2019 as verified by my receipt of U.S. Postal Form
3800 sent via Certified Mail # 7017 1070 0000 5221 6270. Nothing in your correspondence indicates
that my tender has been di.shonored subsequent to an attempted presentment.

In your notice you informed me that my collateral was sold on 08/01/2019. This was done so against my
consent and without my authorization. I have sent several demands for return of my private -properry(auto
car), security interests(per the contract), and proof of claim point-by-point. I have also advised your
company that as a secured party to this transaction, I am entitled to these items. My financing statement is
on file with the Secretary of State for my region. This is your last opportunity to provide equity in the
matter or I intend to file suit and open a claim with the FTC and SEC for violations by your organization.
Estimated Charges as of 09/05/2019
Purchase New Vehicle                                                                     $35,000
Legal Fees                                                                               $5,000
Repossession(Unauthorized)                                                               $1,000
Proceeds from Sale                                                                       $8,000
Security Interests                                                                To Be Determined*
TCPA Violations(sent 05/10/2019)                                                         $22,500
Balance due as of 09/05/2019                                                               $71,500*
Please send confirmation that the account has been adjusted and settled and remit payment to address
below no later than ten (10) days from the date of this letter postmarked.
11823 Utah Avenue
South Gate, California 90280
                                                      M
                                                      .
                                                          Ralph-Pickett: Jr. - Authorized Representative


NOTICE WITH INTENT TO SUE                                       1 of 2
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 21 of 43 Page ID #:30

CERTIFIED MAIL#                               7019 0160 0000 8870 2702




                                     AFFIDAVIT ®F 1VIAILING
State of California        )
                       )       ss.
County of Los Angeles )
I am over 18 years of age and not a party to the within action; my business address is:
Empress Notary Services
C/o 820 3/4 W. 841Street
Los Angeles, Califomia 90044


On the 71day of September 2019, I mailed one copy of the following:

    •    Notice of Default with Intent To Sue (1 page)
    e    Notice of Default and Opportunity to Cure (1 page)
    •    Notice of Telephone Consumer Protection Act Violations ( 2 pages )
A total of four (4) pages, including all attachments (not including this Affidavit of Mailing) by the United States
Postal Service Certified Mail, Article No. 7019 0160 0000 8870 2702 Receipt Requested, in a sealed envelope with
postage pre-paid, properly addressed to Exeter Finance as follows:

         Exeter Finance LLC
         Attn: CFO
         P.O. Box 166008
         Irving, TX 75016

I declare under penalties of perjury under the laws of the State of California.that the above is correct, and
complete, and that this Affidavit of Sei-vice was executed on September 07, 2019 in Los Angeles, California.




NOTICE WITH INTENT TO SUE                                              2 of 2
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 22 of 43 Page ID #:31




11823 Utah Ave
South Gate, CA 90280

Date: September 29, 2019
                                                                        6~_01 s (1-F IC)

Exeter Finance LLC
P.O. Box 166008
Irving, TX 75016
Account# 6511265


Dear Senior Supervisor,
The enclosed 2018 Federal Tax form 1099 O.I.D., and 1099-A are your copies. The originals were filed
with the Internal Revenue Service. The 1099 O.I.D. and 1099-A forms are to identify me as the sponsor
for the credit that funded the Treasury Bill in the first place; proof that a federal tax debt exists; and
proves pre-payment using my credit.
Also enclosed is a copy ofyour bill with Bankers' Acceptance. As authorized representative for the
debtor, my fiduciary duties are to maintain accounts in good standing. Please notify me within 10 days to
confnm credit has been return to source for settlement and closing in exchange, Treasury Direct # 549-
63-5952.



Sincerely,




Ralph Pickett Jr.
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 23 of 43 Page ID #:32




                        Exhibit B
           Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 24 of 43 Page ID #:33

                                                                                                                                                          -1
                                            SUMNIONS                                                                       FOR COURT USE ONLY
                                                                                                                       (SOLO PARA USO DE LA CORTE)
                                   (CITACION JC/®ICIAL.)

NOTICE TO DEFENDANT:                                                                                                   ~~~
(AVISO AL DEMANDADO):
EXETER FINANCE LLC                                                                                                                         ~
                                                                                                                          AM
YOU ARE BEING SUED BY PLAINTIFF:
                                                                                                                                 f~hs,Ci.ITlVl; G~ ;
(LO ESTA DEMANDANDO EL DEMANDANTE):
                                                                                                                                           n       '~
Ralph Pickett Jr.                                                                                                                            EP UTY

NOTICE! You hav                             may decide against you without your being heard unless you

   You have 30 CALENDAR DAYS after this summons and legal papers are served on you to fi!e a written response at this court and have a copy
served on the plaintifP. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the fi!ing fee, ask the
court c!erk for a fee waiver form. If you do not fi!e your response on time, you may lose the case by defau!t, and your wages, money, and property may
be taken without further warning from the court.
   There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attomey
referral service. If you cannot afford an attorney, you may be e!igib!e for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
iAVISO! Lo han demandado. SI no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versi6n. Lea la informacion a
continuacion.
   Tiene 30 D(AS DE CALENDARIO despues de que /e entreguen esta citacidn y papeles legales para presentar una respuesta por escrito en esta
corte y hacer que se entregue una copia a/ demandante. Una carta o una l/amada telefdnica no lo protegen. Su respuesta por escrito tiene que estar
en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrar estDs formularios de la corte y mas informaci6n en el CentrD de Ayuda de las Cones de California (www.sucorte.ca.gov), en la
biblioteca de leyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentacion, pida al secretario de la corte que
le de un fomtulario de exencion de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podra
quitar su sueldo, dinero y bienes sin mas advertencia.
   Hay otros requisitos Iega/es. Es recomendable que llame a un abogado inmediatamente. Si no conDce a un abogado, puede llamar a un servicio de
remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sln fines de lucro en el sitio web de California Legal Services,
(www.lawhelpcalifornia.org), en eI Centro de Ayuda de las Cortes de California, (www.sucorte-ca.gov) o poniendose en contacto con la corte o el
colegio de abogados /oca/es A V/SO: Por /ey, la corte tfene derecho a rec/amar las cuotas y/os costos exentos por imponer un gravamen sobre
cualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civiL Tiene que
pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                     CASE NUMBER: (Numero del Caso):
(EI nombre y direccion de la corte es): Norwalk Courthouse                                                          ©tv Vi V 0~ y~r~
                                 Norwalk, CA, 90650
112~°tz® rfeEwdkrrK Q&v0. 0
The name, address, and telephone number of plaintifPs attorney, or piaintiff without an attorney, is: (E/ nombre, la direccion y el numero
de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
Ral h Pickett Jr/ f                         ~
DATE:         ~~Ji~ ~~ 20                                  -                    ~          Clerk, by      ~                                         Deputy
(Fecha)                                      ~a ~:-_       ; ., ~-. ,, `, . _.: 1          (Secretario)                ,
                                                                                                               ~~z ~~~~,i'?                        Ad'unto
                                                                                                                                                   ( I    )
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use e/ formulario Proof of Service of Summons, (POS-010).)
                                       NOTICE TO THE PERSON SERVED: You are served
 [SeAL]
                                       1. 0 as an individual defendant.
                                       2.   0 as the person sued under the fictitious name of (specify):

                                       3.   ® on behalf of (specify): EXETER / Corporation Service Companv dba CSC - Lawvers Incorpo

                                            under: ® CCP 416.10 (corporation)                               0 CCP 416.60 (minor)
                                                   0 CCP 416.20 (defunct corporation)                       0 CCP 416.70 (conservatee)
                                                   0 CCP 416.40 (association or partnership) 0 CCP 416.90 (authorized person)
                                                   ~ other (specify):
                                       4.   0 by personal delivery on (date)                                                                            Paae 1 of'

Form Adopled for Mandatory Use                                                                                               Code of Civil Procedure §§ 412.20, 465
                                                                       SUEVINIONS                                                                www.courts.ca_gov
Judicial Council of Califomia
SUM-100 [Rev. July 1, 2009]

For your protection and privacy, please press the Clear
                                                                 ~~-   --~~ s       , ~l
This Form button after you have printed the form.                 P,pint;thls,fOfn'l;~i      Save this form    'i
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 25 of 43 Page ID #:34




                       Exhibit C
           Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 26 of 43 Page ID #:35viri-v I v
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Barnumber, and address):
                                                                                                                                  FOR COURT USE ONLY
Ralph Pickett Jr.
11823 Utah Avenue
South Gate, California [90280]
          TELEPHONE NO.: 6612025299                          FAX NO. (Optional):
     ATTORNEY FOR (Name):

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
 STREET ADDRESS:1_                           wav
                                                                                                        ~gp,~
MAILING ADDRESS: _                                 O     .     .:_ Jr.o.7~R s4i~   s7J~ p~~$~ li'P./~ C!A'Rip!
CITYANDZIPCODE:NOrWaIk906J
                         r0                                  U2'`720 No(rwa'a( Blafd,. RM•
                                                                                                                  r.. ,_.
                                                                                                                   i.                         _..
     sRANCH NAME:Norwalk Courthouse                          ,:4wvvaR, Californm 40.630                           ~~:tcR,(I [i, CG;~''TE::~ k;%:E :::iJ-fN~~~Oi:'t'iC~f-f</Ci_Li-:`rC
CASE NAME:
Ralph Pickeft Jr vs EXETER FINANCE LLC
                                                                                 CASE NUMBER:
   CIVIL CASE COVER SHEET                   Cornplex Case Designation
                                                                                                                                                                 ~
Ox Unlimited         0 Limited           = Counter              0  Joinder          7 (;) /'V ~r(✓ ~~ (r~
                                                                                    ~
    (Amount              (Amount
                                        Filed with first appearance by defendant   DGE:
    demanded             demanded is
                                            (Cal. Rules of Court, rule 3.402)    ~DEPT.:
                                                                                 [
    exceeds $25,000)     $25,000)
                          Items 1-6 below must be completed (see instructions on page 2).
       Check one box below for the case type that best describes this case:
     Auto Tort                                           Contract                                           Provisionally Complex Civil Litigation
     ~ Auto (22)                                         Ox Breach of contract/warranty (06)                (Cal. Rules of Court, rules 3.400-3.403)
     0 Uninsured motorist (46)                                    Rule 3.740 collections (09)               0 Antitrust/Trade regulation (03)
     Other PI/PD/WD (Personal Injury/Property                     Other collections (09)                    ~ Construction defect (10)
     Damage/VNrongful Death) Tort                                                                           ~ Mass tort (40)
                                                                  Insurance coverage (18)
            Asbestos(04)                                                                                    0 Securities litigation (28)
                                                         0 Other contract (37)
     0 Product liability (24)                                                                               0 Environmental/Toxic tort (30)
                                                         Real Property
     0 Medical malpractice (45)                                                                             0 Insurance coverage claims arising from the
                                                   ~ Eminent domain/lnverse
                                                                                                                  above listed provisionally complex case
     0 Other PI/PD/WD (23)                              condemnation (14)
                                                                                                                  types (41)
     Non-PI/PDNVD (Other) Tort                     0 Wrongful eviction (33)                                 Enforcement of Judgment
     ~ Business tort/unfair business practice (07) 0 Other real property (26)                               0 Enforcement of judgment (20)
     0 Civil rights (08)                           Unlawful Detainer
                                                                                                            Miscellaneous Civil Complaint
     0 Defamation (13)                             0 Commercial (31)
                                                                                                            0 RICO (27)
     ~ Fraud (16)                                        ~ Residential (32)
                                                                                                            0 Other complaint (not specified above) (42)
     ~ Intellectual property (19)                        0 Drugs (38)
                                                                                                            Miscellaneous Civil Petition
     0 Professional negligence (25)                      Judicial Review
                                                                                                            ~ Partnership and corporate governance (21)
     0 Other non-PI/PD/WD tort (35)                      ~ Asset forfeiture (05)
                                                         0 Petition re: arbitration award (11)              0 Other petition (not specified above) (43)
     Employment
     0 Wrongful termination (36)                         0 Writ of mandate (02)
     ~ Other employment (15)                             0 Otherjudicial review (39)

2.  This case 0 is          0 is not       complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a. 0 Large number of separately represented parties           d.         Large number of witnesses
   b. 0 Extensive motion practice raising difficult or novel e.             Coordination with related actions pending in one or more
             issues that will be time-consuming to resolve                  courts in other counties, states, or countries, or in a federal
   c. 0 Substantial amount of documentary evidence                          court
                                                                 f.         Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a. Ox monetary b. 0 nonmonetary; declaratory or injunctive relief c. x0 punitive
4. Number of causes of action (specify): 4
5. This case 0 is            0 is not       a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015u/
Date: 8/15/2020
Ralph Pickett
                            (TYPE OR PRINT                                                                                                      OR ATTORNEY FOR


  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
    File this cover sheet in addition to any cover sheet required by local court rule.
    If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
    Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                        Paae f of 2
Fonn Adopted for Mandatory Use                                                                                         Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
Judicial Council of California                               CIVIL CASE COVER SHEET                                            Cal. Standards of Judicial Administration, std. 3.10
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 27 of 43 Page ID #:36




                       Exhibit D
              Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 28 of 43 Page ID #:37
                                                                                                       ReservedforClerk'sFileStamp
               SUPERIOR COURT OF CALIFORNIA
                  COUNTY OF LOS ANGELES                                                                        FILED
 COURTHOUSE ADDRESS:                                                                               ~           ~~
                                                                                                     ~l~llit~+~i t~9At"'Igalgg
Norwalk Courthouse
12720 Norwalk Blvd., Norwalk, CA 90650                                                                     081200020
 PLAINTIFF:                                                                              ~~l~~B ~~ C3it~, E-Wotlewv oo5tS-- d a4et [StCtii
 Ralph Pickett, Jr.                                                                                             B. maun
 DEFENDANT:
 EXETER FINANCE LLC
                                                                                             CASE NUMBER:
              NOTICE OF CASE MANAGEMENT CONFERENCE                                           20NWCV00462
TO THE PLAINTIFF(S)/ATTORNEY(S) FOR PLAINTIFF(S) OF RECORD:

You are ordered to serve this notice of hearing on all parties/attorneys of record forthwith, and meet and confer with all
parties/attorneys of record about the matters to be discussed no later than 30 days before the Case Management Conference.
Your Case Management Conference has been scheduled at the courthouse address shown above on:

                                   Date:                     Time:                  Dept.:
                                           01 /21 /2021              8:30 AM                  F

NOTICE TO DEFENDANT: THE SETTING OF THE CASE MANAGEMENT CONFERENCE DOES NOT EXEMPT THE
                       DEFENDANT FROM FILING A RESPONSIVE PLEADING AS REQUIRED BY LAW.

Pursuant to California Rules of Court, rules 3.720-3.730, a completed Case Management Statement (Judicial Council form #
CM-110) must be filed at least 15 calendar days prior to the Case Management Conference. The Case Management Statement
may be filed jointly by all parties/attorneys of record or individually by each party/attorney of record. You must be familiar with the
case and be fully prepared to participate effectively in the Case Management Conference.

At the Case Management Conference, the Court may make pretrial orders including the following, but not limited to, an order
establishing a discovery schedule; an order referring the case to Alternative Dispute Resolution (ADR); an order reclassifying the
case; an order setting subsequent conference and the trial date; or other orders to achieve the goals of the Trial Court Delay
Reduction Act (Gov. Code, § 68600 et seq.)

Notice is hereby given that if you do not file the Case Management Statement or appear and effectively participate at the Case
Management Conference, the Court may impose sanctions, pursuant                   ocal Rule 3.37, Cod of Civil Procedure
sections 177.5, 575.2, 583.150, 583.360 and 583.410, Government Cod          ~0 subdivision (b a~                        les of
                                                                    ~ 4~         ~                          8
Court, rule 2.2 et seq.                                             f:~;;• .


Dated: 08/20/2020                                                          ~~—`'              I~iar~anet I'fIill,erBernal judge
                                                                                                  Judicial Officer

                                                   CERTIFICATE OF SERVICE

I, the below'named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a party to the cause
herein, and that on this date I served the Notice of Case Management Conference upon each party or counsel named below:

❑ by depositing in the United States mail at the courthouse in Norwalk                  , California, one copy of the original
  filed herein in a separate sealed envelope to each address as shown below with the postage thereon fully prepaid.

0 by personally giving the party notice upon filing of the complaint.

     Ralph Pickett, Jr.
     11823 Utah Avenue
     South Gate, CA 90280
                                                                         Sherri R. Carter, Executive Officer / Clerk of Court

Dated: 08/20/2020                                                                                   By B. Haun
                                                                                                                        Deputy Clerk
LACIV 132 (Rev. 07/13)                                                                                        Cal. Rules of Court, rules 3.720-3.730
LASC Approved 10-03
                                        NOTICE OF                                                            LASC Local Rules, Chapter Three
For Optional Use              CASE MANAGEMENT CONFERENCE
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 29 of 43 Page ID #:38




                        Exhibit E
              Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 30 of 43 Page ID #:39

    sHORTTiTLE: Raiph Pickett Jr vs EXETER FINANCE LLC                                                 CASE NUMBER




                             CIVIL CASE COVER SHEET ADDENDUM AND
                                     STATEMENT OF LOCATION
               (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

I             This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.                              I



       Step 1: After completing the Civil Case Cover Sheet (judicial Council form CM-010), find the exact case type in
                   Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


       Step 2: In Column B, check the box for the type of action that best describes the nature of the case.


       Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                   chosen.

                                            Applicable Reasons for Choosing Court Filing Location (Column C)

1.Class actions must be filed in the Stanley Mosk Courthouse, Central District.       7. Location where petitioner resides.
2. Permissive filing in central district.                                             8. Location wherein defendant/responden{ functions wholly.
3. Location where cause of action arose.                                              9. Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                               10.Location of Labor Commissioner Office.
                                                                                     11. Mandatoryfiling location (Hub Cases — unlawful detainer, limited
5. Location where performance required or defendant resides.                         non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.



                            :    A
                  ., Civil Case CoyerSheet                                            Type of Acfton                                     Applicable Reasons =;
                            Category,No.. :                                          (Check only one) ;'        "                         See'Step 3 FAbove

                             Auto (22)              ❑ A7100 Motor Vehicle - Personal Injury/Property DamageNl/rongful Death              1, 4, 11
     o -=
     '~
     a               Uninsured Motorist (46)        ❑ A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured Motorist          1, 4, 11


                                                    ❑ A6070 Asbestos Property Damage                                                     1, 11
                          Asbestos (04)
                                                    ❑ A7221 Asbestos - Personal Injury/wrongful Death                                    1, 11

                       Product Liability (24)       ❑ . A7260 Product Liability (not asbestos or toxic/environmental)                    1, 4, 11

                                                    ❑ A7210 Medical Malpractice- Physicians & Surgeons                                       1, 4, 11
                     Medical Malpractice (45)                                                                                            1, 4, 11
                                                    ❑ A7240 Other Professional Health Care Malpractice

                                                    ❑ A7250 Premises Liability (e.g., slip and fall)                                     1, 4, 11
                         Other Personal
                         Injury Property            ❑ A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,              1, 4, 11
                        Damage Wrongful                     assault, vandalism, etc.)
                           Death (23)                                                                                                    1, 4, 11
                                                    ❑ A7270 Intentional Infliction of Emotional Distress
                                                                                                                                         1, 4, 11
                                                    ❑ A7220 Other Personal Injury/Property Damage/Wrongful Death




                                                   CIVIL CASE COVER SHEET ADDENDUM                                                    Local Rule 2.3
     LASC CIV 109 Rev. 12/18
     For Mandatory Use
                                                      AND STATEMENT OF LOCATION                                                         Page 1 of 4
            Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 31 of 43 Page ID #:40

                                                                                              CASE NUMBER
sHORTTiTLE: Ralph Pickett Jr vs EXETER FINANCE LLC



                           A -                                                      B                                                C Applicable
                Civil Case Cover Sheet                                         Type of Action                                     Reasons - See Step 3
                      Categoy No.                                             (Check only one)                                          Above

                  Business Tort (07)          ❑   A6029 Other Commercial/BusinessTort (not fraud/breach of contract)              1, 2, 3

  ~ o               Civil Rights (08)         ❑ A6005 Civil Rights/Discrimination -                                               1, 2, 3
  e.
  oL
  a ~6              Defamation (13)           ❑ A6010 Defamation (slander/libel)                                                  1, 2, 3
  Z~
  '~
  -  rn                Fraud (16)             ❑   A6013 Fraud (no contract)                                                       1, 2, 3
   m c
     o
   o~                                         ❑   A6017 Legal Malpractice                                                         1, 2, 3
  L   CD

  aa~ cu      Professional Negligence (25)
                                              ❑   A6050 Other Professional Malpractice (not medical or legal)                      1, 2, 3
  co caE
  z o
                       Other (35)             ❑   A6025 Other Non-Personal Injury/Property Damage tort                             1, 2, 3


               Wrongful Termination (36)      ❑   A6037 Wrongful Termination                                                       1, 2, 3


                                              ❑   A6024 Other Employment Complaint Case                                            1, 2, 3
                Other Employment (15)
                                              ❑   A6109 Labor CommissionerAppeals                                                  10


                                              ❑   A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful         2,5
                                                        eviction)
              Breach of Contract/ Warranty                                                                                         2,5
                          (06)                ❑   A6008 ContractNVarranty Breach -Seller Plaintiff (no fraud/negligence)
                     (not insurance)          ❑ A6019 Negligent Breach of Contract/Warranty (no fraud)                             1, 2, 5
                                                                                                                                   1, 2, 5
                                              El A6028 Other Breach of Contract/Warranty (not fraud or negligence)


                                              ❑   A6002 Collections Case-Seller Plaintiff                                          5, 6, 11
                    Collections (09)
                                              ❑   A6012 Other Promissory Note/Collections Case                                     5,11
                                              ❑   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                 5, 6, 11
                                                        Purchased on or after January 1 2014

                Insurance Coverage (18)       ❑   A6015 Insurance Coverage (not complex)                                           1, 2, 5, 8


                                              O   A6009 Contractual Fraud                                                          1, 2, 3,5

                   Other Contract (37)        ❑   A6031 Tortious Interference                                                      1, 2, 3,5

                                              ❑   A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1, 2, 3, 8, 9

                Eminent DomaiNlnverse         ❑   A7300 Eminent Domain/Condemnation              Number of parcels                 2,6
                  Condemnation (14)
      >1
      t:
      (L)        Wrongful Eviction (33)       ❑   A6023 Wrongful Eviction Case                                                     2,6
      a
      0
      L
      ~

      m                                       ❑   A6018 Mortgage Foreclosure                                                       2,6
      a~
      ~         Other Real Property (26)      ❑   A6032 Quiet Title                                                                2,6

                                              O   A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2,6

              Unlawful Detainer-Commercial    ❑   A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              6,11
                          (31)
              Unlawful Detainer-Residential   ❑   A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             6, 11
                           32
                   Unlawful Detainer-         ❑   A6020FUnlawful Detainer-Post-Foreclosure                                         2, 6, 11
                  Post-Foreclosure 34

              Unlawful Detainer-Drugs (38)    ❑   A6022 Unlawful Detainer-Drugs                                                    2, 6, 11



                                              CIVIL CASE COVER SHEET ADDENDUM                                                    Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                 AND STATEMENT OF LOCATION                                                         Page 2 of 4
          Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 32 of 43 Page ID #:41

SHORTTiTLE: Ralph Pickett Jr vs EXETER FINANCE LLC                                           CASE NUMBER



                         A                                                          B                                 C Applicable
              Civil Case Cover Sheet                                           Type of Action                      Reasons - See Step 3
                    Category No.                                              (Check only.one)                           Above

               Asset Forteiture (05)         ❑   A6108 Asset Forfeiture Case                                       2, 3, 6


             Petition re Arbitration (11)    ❑   A6115 Petition to Compel/Confirm/VacateArbitration                2,5
    ~
    d
   .~
    au
   W-                                        ❑   A6151 Writ - AdministrativeMandamus                               2,8
   ia
   .~           Writ of Mandate (02)         ❑   A6152 Writ- Mandamus on Limited Court Case Matter                 2
   v
   ~                                         ❑   A6153 Writ- Other Limited Court Case Review                       2
   ~

             Other Judicial Review (39)      ❑   A6150 Other Writ /Judicial Review                                  2,8


           Antitrust/Trade Regulation (03)   ❑   A6003 Antitrust/Trade Regulation                                   1, 2, 8
    c
    0
   .~
    a~        Construction Defect (10)       ❑   A6007 Construction Defect                                          1, 2, 3
    J
             Claims Involving Mass Tort
    aXi                                      ❑   A6006 Claims Involving Mass Tort                                   1, 2, 8
    g                   (40)
     E
     0
    U         Securities Litigation (28)     ❑   A6035 Securities Litigation Case                                   1, 2, 8
    _T
    m                Toxic Tort
    c                                        ❑   A6036 Toxic Tort/Environmental                                     1, 2, 3, 8
    0
   .y            Environmental (30)
   .?
    0       Insurance Coverage Claims
    a                                        ❑   A6014 Insurance Coverage/Subrogation (complex case only)           1, 2, 5, 8
              from Complex Case (41)

                                             ❑   A6141 Sister State Judgment                                        2, 5, 11

                                             ❑   A6160 Abstract of Judgment                                         2,6

                                             ❑   A6107 Confession of Judgment (non-domestic relations)              2,9
                    Enforcement
                  of Judgment (20)           ❑   A6140 Administrative AgencyAward (not unpaid taxes)                2,8

                                             ❑   A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2,8

                                             ❑   A6112 Other Enforcement of Judgment Case                           2, 8, 9


                      RICO (27)              ❑   A6033 Racketeering (RICO) Case                                     1, 2, 8


                                             ❑   A6030 Declaratory Relief Only                                      1, 2, 8

                                             ❑   A6040 Injunctive Relief Only (not domestic/harassment)             2,8
                  Other Complaints
             (Not Specified Above) (42)      ID A6011 Other Commercial Complaint Case (non-tort/non-complex)        1, 2, 8
  ~ U
    Z
                                             ❑   A6000 Other Civil Complaint (non-tort/non-complex)                 1, 2, 8

               Partnership Corporation
                                             ❑   A6113 Partnership and Corporate Govemance Case                     2,8
                  Governance (21)

                                             ❑   A6121 Civil Harassment With Damages                                2, 3, 9

                                             ❑   A6123 Workplace Harassment With Damages                            2, 3, 9

                                             ❑   A6124 Elder/Dependent Adult Abuse Case With Damages                2, 3, 9
                 Other Petitions (Not
                Specified Above) (43)        ❑   A6190 Election Contest                                             2
  ~ U                                        ❑   A6110 Petition for Change of Name/Change of Gender                 27
                                             ❑   A6170 Petition for Relief from Late Claim Law                      238
                                             ❑   A6100 Other Civil Petition                                         2, 9




                                             CIVIL CASE COVER SHEET ADDENDUIVI                                    Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                AND STATEMENT OF LOCATIOfl4                                         Page 3 of 4
           Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 33 of 43 Page ID #:42

 sHORTTITLE: Ralph Pickett Jr vs EXETER FINANCE LLC                                 CASE NUMBER




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
           type of action that you have selected. Enter the address which is the basis for the filing Iocation, including zip code.
           (No address required for class action cases).

                                                                ADDRESS:
   REASON:                                                                                11823 Utah Ave

    ~1.22.Pi3.04.25.216.:17. 28.:1 9.010.0 11.



   CITY:                                STATE:     ZIP CODE:

  South Gate                           I CA       1 90280

Step 5: Certification of Assignment: I certify that this case is properlyfiled in the Judicial                         District of
           the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: 8/15/2020                                                                                   ,

                                                                                (SIGNATURE OF ATfORNEY/ ING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

       1. Original Complaint or Petition.

       2. If filing a Complaint, a completed Summons form for issuance by the Clerk.

       3. Civil Case Cover Sheet, Judicial Council form CM-010.

       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
          02/16).

       5. Payment in full of the filing fee; unless there is count order for waiver, partial orscheduled payments.

       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
          minor under 18 years of age will be required by Court in order to issue a summons.

       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          must be served along with the summons and complaint, or other initiating pleading in the case.




                                       CIVIL CASE COVER SHEET ADDENDUM                                               Loca( Rufe 2.3
  LASC CIV 109 Rev. 12/18
                                          AND STATEMENT OF LOCATION                                                    Page 4 of 4
  Fnr Manriatnry I lca
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 34 of 43 Page ID #:43




                        Exhibit F
               Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 35 of 43 Page ID #:44
               ,
    ~




                               Superior Court of California, County of Los A;-igeles


                                        ALTERNATIVE DISF UTE RESOLUTION (ADR)
                                               GNIFORMATIC9N PAICKAGE

        THE PLAINTIFF MUST SERVE TH1S ADR INFORMATION PACKAGE ON EACH PARTY WITH THE COMPLAIIVT.


        CROSS-COMPLAINANTS must serve this ADR information Package on any new parties named to the action
        with the cross-complaint.



    What is ADR?
^   ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
    mediation, arbitration and settlement conferences. When ADR is done by phone or computer, it may be called Online
    Dispute Resolution (ODR). These "alternatives" to litigation and trial are described below.


    Advantages of ADR
          a    Saves Time: ADR is fastertlian going to trial.
          * Saves Money: Parties can save on court costs, attorney's fees and witness fees.
          *    I<eeps Control with the parties: Parties choose their ADR process and provider for voluntary ADR.
          *    Reduces stress/protects privacy: ADR is done outside the courtroom, in private offices, by phone or online.


    Di sadvantaees of ADR
          +)   Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
          4)   No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.


    Main Types of ADR:

         1.    Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
               settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for theii- clients.


          2.   I~ediation: In mediation, a neutral "mediator" listens to each person's concerns, helps them evaluate tlle
               strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
               acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.


                           Mediation may be appropriate when the parties
                                m     want to work out a solution but need help from a neutral person.
                                 a    have communication problems or strong emotions that interfere with resolution.
                           Mediation may not be appropriate when the parties
                                o     want a public trial and want a judge or jury to decide the outcome.
                                o     lack equal bargaining power or have a history of physical/emotional abuse.

                                                                                                                               LASC1
    LASC CIV 271 NEW 03/19
    ForMandatory Use
    California Rules of Court, rule 3.221
           Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 36 of 43 Page ID #:45

~




                                                 How to arrange mediation in Los Angeles County
     Mediation for civil cases is voluntary and parties may select any mediator they wish. Options include:


                a. The Civil Mediation Vendor Resource List
                          Parties may contact these organizations to request a"Resource List Mediation" for reduced-cost or
                                        free (for selected cases) mediation in person or with ODR (by phone or online).

                      *     JAMS, Inc.: Case Manager (213) 253-9776 r~da_wson (r~~'amsadr.com
                                                                               .
                      o     Mediation Center of Los Angeles: Case Manager: (833) 476-9145 info@mediationLA.ort


                These organizations cannot accept every case and they may decline cases at their discretion.
                      Visit ww_w.lacourt.org/f1DR.Res.List for important information and FAQs before contacting them.
                      NOTE: This service is not available for family law, probate or small claims.


                      Los Angeles County Dispute Resolution Programs
                      http~wdacs.larounty,gov/prou                 /clrh(
                            0     Free, day- of- trial mediations at the courthouse for small claims, unlawful detainers (evictions)
                                  and, at the Stanley Mosk Courthouse, limited civil. No appointment needed.
                            ~     Free or low-cost mediations before the day of trial for these and other case types.
                            ~     For ODR by phone or computer for small claims or unlawful detainer (eviction) cases before the
                                  day of trial, visit
                                  htt ): ww,.v.lac.ourt.or-R/c.iivi5ion/sni,illcl;-,irTls/pdf/OnlineDisr)(iteP,c.,solt.rtionFh/er-EngSpan.f)df


                C.    Mediators and ADR and Bar organizations that provide mediation may be found on the internet.




      3.   Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
           person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
           trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
           information about arbitration, visit htt : ,.,ivNr+~±~.courts.ca.;ov pro„rams-adr.htm

      4.   Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close.to the trial
           date. The parties and their attorneys meet with a judge or settlement officer \niho does not make a decision but
           assists the parties in evaluating the strengths and weaknesses of the case and in negotiating a settlement.
           For information about the Court's MSC programs for civil cases, visit: wwvv.lacourt.ot'b division/civil/settlement




Los Angeles Su. perior Court ADR website: m/w~v.lacourt.orF;/ciivision/civil/settlemerit
For general information and videos about ADR, visit ht~://wvrw.courts.ca .govJ p,rograms-adr.hti~i




                                                                                                                                           LASC2
LASC CIV 271 NEW 03/19
For Mandatory Use
California Rules of Court, rule 3.221
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 37 of 43 Page ID #:46




                       Exhibit G
       Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 38 of 43 Page ID #:47
                                                                                                Reserved for Clerk’s File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
 Norwalk Courthouse
 12720 Norwalk Blvd., Norwalk, CA 90650

                   NOTICE OF CASE ASSIGNMENT
                          UNLIMITED CIVIL CASE

                                                                                 CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 20NWCV00462

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE               DEPT     ROOM                  ASSIGNED JUDGE                       DEPT             ROOM
   ✔     Margaret Miller Bernal             F




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
       08/20/2020
    on _____________________________                                        B. Haun
                                                                         By __________________________________, Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
      Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 39 of 43 Page ID #:48
                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 40 of 43 Page ID #:49




                       Exhibit H
        Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 41 of 43 Page ID #:50

                                            Order on Court Fee Waiver                        Clerk stamps date here when form is filed.
        FW-003                              (Superior Court)
  1      Person who asked the court to waive court fees:
         Name: Ralph Pickett, Jr.
         Street or mailing address: 11823 Utah Avenue
         City: South Gate                   State: CA                 Zip: 90280

  2      Lawyer, if person in 1 has one (name, firm name, address,
         phone number, e-mail, and State Bar number):
                                                                                            Fill in court name and street address:
                                                                                              Superior Court of California, County of
                                                                                                          Los Angeles

                                                                                             Norwalk Courthouse
                                                                                             12720 Norwalk Blvd.
                                                                                             Norwalk CA 90650
                                                                                            Fill in case number and name:
  3      A request to waive court fees was filed on (date): 08/20/2020
                                                                                             Case Number:
                 The court made a previous fee waiver order in this case on (date):          20NWCV00462
                                                                                             Case Name:
                                                                                             RALPH PICKETT, JR. vs EXETER FINANCE LLC
Read this form carefully. All checked boxes  are court orders.

 Notice: The court may order you to answer questions about your finances and later order you to pay back the waived
 fees. If this happens and you do not pay, the court can make you pay the fees and also charge you collection fees. If there
 is a change in your financial circumstances during this case that increases your ability to pay fees and costs, you must
 notify the trial court within five days. (Use form FW-010.) If you win your case, the trial court may order the other side
 to pay the fees. If you settle your civil case for $10,000 or more, the trial court will have a lien on the settlement in the
 amount of the waived fees. The trial court may not dismiss the case until the lien is paid.

  4      After reviewing your:      ✔ Request to Waive Court Fees                        Request to Waive Additional Court Fees
         the court makes the following orders:
         a. ✔ The court grants your request, as follows:
               (1) ✔ Fee Waiver. The court grants your request and waives your court fees and costs listed below. (Cal.
                        Rules of Court, rules 3.55 and 8.818.) You do not have to pay the court fees for the following:
                   • Filing papers in superior court                             • Court fee for phone hearing
                   • Making copies and certifying copies                         • Giving notice and certificates
                   • Sheriff’s fee to give notice                                • Sending papers to another court department
                   • Reporter’s fee for attendance at hearing or trial, if the court is not electronically recording the proceeding
                     and you request that the court provide an official reporter
                   • Assessment for court investigations under Probate Code section 1513, 1826, or 1851
                   • Preparing, certifying, copying, and sending the clerk’s transcript on appeal
                   • Holding in trust the deposit for a reporter’s transcript on appeal under rule 8.130 or 8.834
                   • Making a transcript or copy of an official electronic recording under rule 8.835
               (2)          Additional Fee Waiver. The court grants your request and waives your additional superior court fees
                            and costs that are checked below. (Cal. Rules of Court, rule 3.56.) You do not have to pay for the
                            checked items.
                               Jury fees and expenses                               Fees for a peace officer to testify in court
                               Fees for court-appointed experts                     Court-appointed interpreter fees for a witness
                               Other (specify):
Judicial Council of California, www.courts.ca.gov                                                                        FW-003, Page 1 of 3
Revised September 1, 2019, Mandatory Form           Order on Court Fee Waiver (Superior Court)
Government Code, § 68634(e)
Cal. Rules of Court, rule 3.52
       Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 42 of 43 Page ID #:51
                                                                                                Case Number:
 Your name:              Ralph Pickett, Jr.                                                     20NWCV00462

        b.         The court denies your fee waiver request because:
                    Warning! If you miss the deadline below, the court cannot process your request for hearing or the court papers
                    you filed with your original request. If the papers were a notice of appeal, the appeal may be dismissed.
             (1) Your request is incomplete. You have 10 days after the clerk gives notice of this Order (see date of service
                 on next page) to:
                        • Pay your fees and costs, or
                        • File a new revised request that includes the incomplete items listed:
                               Below        On Attachment 4b(1)




             (2)          The information you provided on the request shows that you are not eligible for the fee waiver you
                          requested for the reasons stated:  Below        On Attachment 4b(2)




                           The court has enclosed a blank Request for Hearing About Court Fee Waiver Order (Superior Court)
                           (form FW-006).You have 10 days after the clerk gives notice of this order (see date of service below) to:
                               • Pay your fees and costs in full or the amount listed in c below, or
                               • Ask for a hearing in order to show the court more information. (Use form FW-006 to request
                                 hearing.)

        c. (1)             The court needs more information to decide whether to grant your request. You must go to court on the
                           date on page 3. The hearing will be about the questions regarding your eligibility that are stated:
                               Below        On Attachment 4c(1)




             (2)           Bring the items of proof to support your request, if reasonably available, that are listed:
                              Below         On Attachment 4c(2)




                                                         This is a Court Order.
Rev. September 1, 2019
                                           Order on Court Fee Waiver (Superior Court)                                   FW-003, Page 2 of 3
       Case 2:20-cv-09083-SB-AGR Document 3-1 Filed 10/02/20 Page 43 of 43 Page ID #:52
                                                                                               Case Number:
 Your name:              Ralph Pickett, Jr.                                                    20NWCV00462

                                                                                 Name and address of court if different from above:

           Hearing  Date:                               Time:
            Date
                            Dept.:                      Room:



          Warning! If item c(1) is checked, and you do not go to court on your hearing date, the judge will deny your
          request to waive court fees, and you will have 10 days to pay your fees. If you miss that deadline, the court cannot
          process the court papers you filed with your request. If the papers were a notice of appeal, the appeal may be
          dismissed.


         Date: 08/20/2020
                                                          Signature of (check one):         Judicial Officer   ✔   Clerk, Deputy



                                                    Request for Accommodations

                         Assistive listening systems, computer-assisted real-time captioning, or sign language interpreter services
                         are available if you ask at least five days before the hearing. Contact the clerk’s office for Request for
                         Accommodations by Persons With Disabilities and Response (form MC-410). (Civ. Code, § 54.8.)




                                                          Clerk's Certificate of Service
I certify that I am not involved in this case and (check one):
✔ I handed a copy of this Order to the party and attorney, if any, listed in 1 and 2 , at the court, on the date below.
     This order was mailed first class, postage paid, to the party and attorney, if any, at the addresses listed in 1 and 2 ,
     from (city): Norwalk                               , California, on the date below.
          A certificate of mailing is attached.
         Date: 08/20/2020                                    Sherri R. Carter, Executive Officer / Clerk of Court

                                                                                 B. Haun
                                                                       Clerk, by ________________________________ , Deputy
                                                                       Name:




                                                         This is a Court Order.
Rev. September 1, 2019                                                                                                FW-003, Page 3 of 3
                                          Order on Court Fee Waiver (Superior Court)
